Citation Nr: 0924599	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
fingers, hands, and knees, claimed as degenerative arthritis 
of all major joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The November 2006 RO decision found that the Veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for arthritis and the previous denial of 
October 1984 was final.  The Veteran requested review by a 
Decision Review Officer (DRO).  The DRO decision was 
announced in the July 2007 Statement of the Case (SOC).  The 
DRO decision was partly favorable.  It found that the Veteran 
had submitted new and material evidence to reopen his claim, 
but that the evidence in its entirety was not sufficient to 
support his claim.  The Veteran and his representative have 
consequently based their substantive appeal and arguments to 
the RO and Board on a reopened claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that no matter how the RO 
developed the claim, VA has no jurisdiction to consider a 
finally denied claim unless the Veteran submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the Veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has reviewed 
the record and agrees that the RO properly reopened the 
claim.  Thus, the Board will address the issue as certified 
by the RO.  

When the claim was previously before the Board, in April 
2008, service connection for a bilateral hearing loss and 
tinnitus was denied and service connection for arthritis of 
the sacroiliac joints was granted.  The claims for service 
connection for arthritis in the other joints were remanded 
for medical examination and opinion.  The Veteran was 
examined and an opinion rendered.  However, the Board found 
the medical opinion to be inadequate and remanded the case 
for an additional opinion.  The requested development has 
been completed and the Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the fingers, 
hands, and knees as the result of disease or injury during 
his active service.  

2.  Neither arthritis of the fingers, hands, and knees, nor 
generalized arthritis was manifested within the year after 
the Veteran's active service.  


CONCLUSION OF LAW

Arthritis of the fingers, hands, and knees, claimed as 
degenerative arthritis of all major joints, was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in November 2006.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The notice 
letter also informed the Veteran, in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all VA and private 
medical records identified by the Veteran.  The service 
medical records are in the claims folder.  The Veteran has 
been examined and medical opinions obtained.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Discussion

The Veteran contends that service connection should be 
granted for arthritis.  He reports that it was manifested in 
service and was the reason he was separated from service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When the Veteran was examined for service, in August 1942, it 
was noted that he was born in April 1922.  His 
musculoskeletal defects were reported to be none.  Records 
show that he received training as an aircraft mechanic.  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment¸ or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability under went no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.304(b) (2008).  

The service treatment records show that, in July 1943, the 
Veteran sought treatment for joint pains.  He reported that 
about one year earlier, while working for a meat packer, he 
began to notice aching in his fingers, knees, back, and left 
hip, during fall and winter.  For about 2 weeks, his knees, 
hands, and middle phalangeal joints swelled.  He did not stop 
work.  After that, he had intermittent pain and swelling of 
the left knee and fingers.  He had occasional pain in the 
knees, back, and left hip.  The occasional pain continued 
until about a month earlier.  He currently had pain in the 
left knee, left hip, and middle finger joints.  Examination 
disclosed enlargement of the phalangeal 1st joints, shiny 
skin, and some flexion deformity.  The left knee was tender.  
There was tenderness in the left hip.  X-rays of the left 
knee and hands showed no evidence of arthritis.  The 
sacroiliac joints had beginning arthritic changes.  The 
diagnosis was arthritis, chronic, non-suppurative, non-
venereal, cause undetermined, involving the fingers of both 
hands, left knee, and left sacro-iliac joints; "EPTI" 
(Existed prior to induction).  

In August 1943, the Veteran was awarded a Certificate of 
Disability for Discharge on account of arthritis, chronic, 
non-suppurative, non-venereal, involving all joints of the 
finger of both hands, left knee joint and left sacro-iliac 
joint.  The certificate shows that the disease existed prior 
to induction.  Three medical corps officers (physicians) 
signed the certificate indicating that the disability was not 
incurred in service; did exist prior to induction; was not 
aggravated by service; was not due to misconduct; and was not 
in the line of duty.  

Arthritis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent or 
more within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, there is no competent medical 
documentation of arthritis during the first year after the 
Veteran left active service.  

The earliest post service medical report in the records is 
dated in November 1990 and shows impingement in the right 
shoulder.  There was no mention of arthritis of the fingers, 
hands, or knees, or any generalized degenerative arthritis of 
all major joints.  

Private clinical records show that the Veteran was seen in 
December 2002 for an initial evaluation by an orthopedist.  
The doctor diagnosed left ischiogluteal bursitis and left 
sciatica.  It was noted that the Veteran had been rear-ended 
in a motor vehicle accident in October 2001 and subsequently 
developed low back and posterior thigh pain.  His past 
medical history also included osteoarthritis.  The Veteran 
returned to the private orthopedist in May 2003 and reported 
that he had developed pain in the left shoulder.  He reported 
occasional numbness in the long and ring fingers of both 
hands.  There were no hand or knee findings or diagnoses.  In 
April 2005, the Veteran complained of left shoulder pain and 
dysfunction after falling down stairs in October 2004.  He 
had a rotator cuff repair and subsequent notes reflect his 
recovery.  The hand, wrist, and elbow were reported to be 
moving well in May, June, and July 2005.  In November 2005, 
the Veteran had an epidural injection for lumbar 
radiculopathy.  He returned for left shoulder and elbow 
complaints on several occasions in 2006.  

The Veteran had a VA examination in November 2007.  The 
claims file, including service treatment records, was 
reviewed.  He reported serving as an aircraft mechanic 
working on fuel systems.  He started in the meat packing 
business as a butcher and retired as a plant manager in 1973.  
He currently worked part time doing telephone sales of spices 
to meat packing companies.  He reported that he began having 
cervical spine pain in 983, when osteoarthritis was 
diagnosed.  He stated that pain and discomfort in the 
thoracolumbar spine and sacroiliac joints began approximately 
20 years earlier.  He denied any precipitating injury.  The 
diagnosis at that time was osteoarthritis.  He reported that 
he had epidural injections twice, which helped temporarily.  
He stated that arthritis in the right shoulder was diagnosed 
in 1999 and he had rotator cuff repair approximately 15 years 
ago.  The left shoulder was injured in a fall in October 
2004, osteoarthritis was diagnosed and a rotator cuff repair 
was preformed.  The Veteran reported that he began having 
pain and swelling in both hands in 1943.  There was no injury 
to the right hand, but the left hand was kicked by a horse 
before service.  Right hand pain involved all interphalangeal 
joints and the 5th metacarpophalangeal joint.  Right hip pain 
reportedly began about 20 years ago with no precipitating 
trauma.  Left hip pain began a year before entering service.  
It was noted that X-rays in 1943 revealed beginning 
osteoarthritic changes.  

The examiner measured ranges of joint motion, noting 
expressions of discomfort, and also noted tenderness to 
palpation.  X-rays of the hands revealed mild osteoarthritis.  
The cervical spine had marked degenerative disc disease at 
C5-6 and C6-7.  There were extensive degenerative changes in 
the thoracolumbar spine.  The hips were unremarkable, with 
possible ankylosis at the sacroiliac joints.  The diagnosis 
was extensive degenerative joint disease involving the 
sacroiliac joints, bilateral knees, hips, shoulders, 
thoracic, lumbar, cervical spine and hands.  

The examiner commented that it was clear from the certificate 
of disability for discharge that the condition existed prior 
to induction to service and was not aggravated by active 
service nor causally related to hospital bed rest and aspirin 
therapy.  The current status of degenerative joint disease 
was reflective of natural progression and was not caused by 
or a result of treatment for the pre-existing condition 
during active service or aggravated by active duty military 
service.  

In December 2007, the Veteran was evaluated at a private 
clinic for peripheral vascular disease.  He gave a history of 
osteoarthritis with degenerative joint disease, occasional 
low back pain, previous right and left shoulder surgery, pain 
in the left hip, and hypertrophic changes in the metacarpal 
joints.  Examination showed his muscles to be symmetric and 
equal in strength, bilaterally.  There was deformity of both 
bicep muscles from previous tears.  There was a decreased 
range of motion in the shoulders, bilaterally.  The 
metacarpal joints were hypertrophic.  Diagnoses included 
osteoarthritis with degenerative joint disease.  

A VA physician examined the Veteran's joints in August 2008.  
The claims file was reviewed.  The Veteran's service and 
post-service history were discussed.  It was reported that 
the service treatment records showed the onset of chronic 
pain, swelling and stiffness of the low back, left hip, 
knees, and all hand joints, worse in the fall and winter, 
prior to service, while working in a civilian meat packing 
plant.  Also noted was a flexion deformity of the hands and 
documented early arthritis on July 1943 X-rays of the left 
sacroiliac joint.  The pre-existing arthropathy was referred 
to as non-suppurative, non-venereal, aseptic, and atrophic.  
That indicated no infectious etiology.  As to current 
complaints, the Veteran reported the onset of left hip pain 
more than 50 years earlier, followed by the hands, and then 
the rest of his joints.  He reported that the condition 
progressed from that time and significantly worsened in the 
last 3 years.  The shoulders were the only joints that had 
been operated on.  Pain in the joints was at a constant level 
of 4-5 with more severe 5-6 pain in the left hip.  There were 
no significant flare-ups or reports of swelling.  Medication 
helped the symptoms and cold made them worse.  

The examiner went on to discuss the Veteran's back in detail.  
Laboratory studies and X-ray studies of the various joints 
were reported.  The diagnoses were seronegative polyarthritis 
(shoulders, wrists, hands, sacroiliac joint, and knees) of 
uncertain etiology; and cervical and thoracolumbar 
degenerative disc disease and degenerative joint disease.  
The doctor explained that the Veteran had an arthritis that 
most closely resembled osteoarthritis.  Currently, the 
arthritis was mild to severe depending on the joint involved.  
The hands, hip (left sacroiliac joint), knee, and back all 
began prior to military service.  It was given various 
adjectives in service.  Basically, it was a chronic pre-
existing condition in which the hand joints were swollen 
(inflammatory), stiff, and had a decreased range of motion 
(atrophic).  There was no evidence of any infectious etiology 
at any time.  This arthritis began earlier than normally 
expected for osteoarthritis.  There was no objective evidence 
to support aggravation beyond natural progression due to 
military service.  After service, the neck, shoulders, and 
wrist developed osteoarthritis consistent with natural aging.  
The doctor explained that osteoarthritis was not a diffuse 
inflammatory joint disease process and, as such, does not 
spread to other joints.  In the Veteran's case, his 
osteoarthritis of the hands was relatively inflammatory for 
osteoarthritis, as well as, compared to the other joints.  
One could not predict the joints which would become 
osteoarthritic; one could only say it advanced with natural 
aging.  The doctor specified that the disc disease of the 
neck and back was not caused by or related to osteoarthritis.  

In a letter dated in December 2008, a private physician 
reported that the Veteran had been diagnosed with lumbosacral 
spondylosis, lumbar spinal canal stenosis, and lumbosacral 
facet arthropathy.  The conditions resulted in diffuse lower 
back pain radiating into the lower extremities.  The doctor 
did not express an opinion as to the cause, onset, or 
relationship of the disability to service.  

Pursuant to the Board's remand, the physician who did the 
August 2008 VA examination reviewed the claims folder and 
medical records, including the X-ray studies.  The November 
2007 X-ray study of the sacroiliac joints disclosed mild 
sclerosis and possible ankylosis.  Enthesophyte formation was 
present arising from the left iliac wing.  Examination was 
otherwise unremarkable.  In the doctor's opinion, the results 
were consistent with natural aging and it was unlikely that 
there was any arthritic change in 1943.  The physician 
responded to the Board's questions as follows.  

There were no objective findings of arthritis in service.  
There was a possible arthritis change in the left sacroiliac 
joint which was essentially disproven.  The Veteran had an 
inflammatory arthralgia in service.  It was less likely than 
not that there were any residuals from this in-service 
symptomatology.  There was clear and unmistakable objective 
evidence, by the Veteran's report in service, of the same 
arthralgia prior to service.  The reported physical 
examination objectively documented a clear and unmistakable 
flare-up of the pre-existing arthralgia during military 
service.  There were no objective findings to support a 
measurable aggravation of the pre-existing arthralgia, beyond 
natural progression due to military service.  

Conclusion

The Veteran has arthritis of multiple joints.  He contends 
that this is the result of a disease process incurred or 
aggravated during service.  Whether a current disease process 
is related to symptoms in service is a question of medical 
diagnosis requiring a competent medical opinion.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As a lay witness, 
the Veteran can testify as to the symptoms he experienced in 
the past and currently experiences, but he does not have the 
medical training and experience to diagnose those symptoms or 
to connect them to service.  38 C.F.R. § 3.159(a); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this case, 
there is no competent medical evidence to support that claim.  
In fact, the medical opinion is to the contrary, that the 
episode in service was an acute flare-up of a pre-existing 
arthralgia, and not a chronic worsening of an arthritic 
disorder.  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Further, the physician expressed the opinion that the current 
arthritic changes are explained by and consistent with 
advancing age, not related to the symptoms in service.  Since 
the question of a connection is essentially a medical one, 
the competent opinion of a trained medical professional 
outweighs the claim of a lay witness by a substantial margin.  

The Veteran reports that after service he received treatment 
from medical care providers who are now deceased or whose 
records are otherwise unavailable.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The service treatment records, recent medical opinions, and 
absence of medically documented treatment for many years form 
a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for arthritis of the fingers, hands, and 
knees, claimed as degenerative arthritis of all major joints, 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


